1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10                                               Case No. 18-cv-1323 DMS (MSB)
      MICHELLE GOLD,
11                                               ORDER:
                  Plaintiff,
12                                               (1) ADOPTING MAGISTRATE
            v.                                   JUDGE’S REPORT AND
13                                               RECOMMENDATION,
      NANCY A. BERRYHILL, Acting
14    Commissioner of Social Security            (2) GRANTING PLAINTIFF’S
                                                 MOTION FOR SUMMARY
15                Defendant.                     JUDGMENT
16                                               (3) DENYING DEFENDANT’S
                                                 CROSS-MOTION FOR
17                                               SUMMARY JUDGMENT
18
19
20         On June 18, 2018, Plaintiff Michelle Gold, proceeding pro se, filed a
21   Complaint pursuant to 42 U.S.C. § 405(g) seeking judicial review of a decision by
22   the Commissioner of Social Security denying her application for a period of
23   disability and disability insurance benefits. On October 13, 2018, Plaintiff filed a
24   motion for summary judgment, and on December 12, 2018, the Commissioner filed
25   a cross motion for summary judgment. On July 24, 2019, Magistrate Judge Michael
26   S. Berg issued a Report and Recommendation (“R&R”), recommending that the
27   Court grant Plaintiff’s motion for summary judgment, deny the Commissioner’s
28   cross-motion for summary judgment, and that Judgment be entered reversing the

                                             –1–                     18-cv-1323 DMS (MSB)
1    decision of the Commissioner and remanding the matter for further administrative
 2   proceedings.
 3         Neither party filed an objection to the R&R. This Court, having reviewed de
 4   novo the Magistrate Judge’s R&R, adopts the Magistrate Judge’s recommendation
 5   in full. The Clerk of the Court shall enter the judgment accordingly.
 6         IT IS SO ORDERED.
 7   Dated: August 19, 2019
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             –2–                     18-cv-1323 DMS (MSB)
